Citation Nr: 1012198	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 
2007 for the award of service connection for degenerative 
joint disease of the left hip.

2.  Entitlement to an effective date earlier than March 29, 
2007 for the award of service connection for degenerative 
joint disease of the right hip.

3.  Entitlement to an effective date earlier than March 29, 
2007 for the award of service connection for degenerative 
joint disease of the sacroiliac joint.

4.  Whether there is clear and unmistakable error in an 
August 28, 1998 rating decision withholding compensation 
benefits to recoup the amount of severance pay received by 
the Veteran.

5.  Entitlement to service connection for a neck condition, 
to include as secondary to service-connected spondylotic 
spondylolisthesis.

6.  Entitlement to service connection for migraine 
cephalgia, claimed as secondary to a neck condition.

7.  Entitlement to service connection for bilateral 
polyneuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1994 to September 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In a January 2007 rating decision, the RO increased the 
rating for spondylotic spondylolisthesis L5-S1 to 20 percent 
effective June 13, 2006; granted service connection for 
healed stress fracture of the right femur and assigned a 0 
percent rating effective June 13, 2006; denied increased 
ratings for bilateral medial tibial stress syndrome 
(previously rated as status post stress fractures of the 
left and right knees); determined that no clear and 
unmistakable error is found in the initial evaluation and 
effective date of service connection for spondylolisthesis, 
knee condition, and bilateral medial stress syndrome; 
determined that no clear and unmistakable error is found in 
the withholding of severance pay for the knee condition; and 
denied service connection for a neck condition, bilateral 
ankle condition, left femur fracture, bilateral plantar 
fasciitis, and migraine cephalgia.

In a March 2007 rating decision, the RO granted service 
connection for degenerative changes of the left knee and 
assigned a 10 percent rating effective June 13, 2006; 
granted service connection for degenerative changes of the 
right knee and assigned a 10 percent rating effective June 
13, 2006; and denied service connection for bilateral 
polyneuropathy of the lower extremities.

In a September 2007 rating decision, the RO granted service 
connection for degenerative joint disease of the left hip, 
right hip, left foot, right foot, and sacroiliac joint and 
assigned each a 10 percent rating effective March 29, 2007; 
denied an increased rating for spondylotic spondylolisthesis 
L5-S1; and denied service connection for polyneuropathy of 
the left lower extremity and polyneuropathy of the right 
lower extremity.

In a November 2007 rating decision, the RO denied an earlier 
effective date for the awards of service connection for 
degenerative joint disease of the left hip, right hip, left 
foot, right foot, and sacroiliac joint.

In July 2008 statements, the Veteran withdrew the issues of 
entitlement to increased ratings for spondylotic 
spondylolisthesis, healed stress fracture of the right 
femur, bilateral medial tibial stress syndrome, and 
degenerative changes of the left and right knees; 
entitlement to service connection for a bilateral ankle 
condition and bilateral plantar fasciitis; and whether there 
was clear and unmistakable error in the assignment of the 
initial ratings and effective dates of service connection 
for spondylotic spondylolisthesis and bilateral medial 
stress syndrome.  The Veteran clarified that she was seeking 
earlier effective dates for the awards of service connection 
for hip, knee, and sacroiliac joint conditions.  Thus, the 
remaining issues on appeal are as listed on the title page.

The issues of entitlement to an effective date earlier than 
June 13, 2006 for the award of service connection for 
degenerative changes of the left knee and entitlement to an 
effective date earlier than June 13, 2006 for the award of 
service connection for degenerative changes of the right 
knee, both to include as whether there is clear and 
unmistakable error in an August 28, 1998 rating decision in 
not granting service connection for a knee disorder, have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a neck 
condition, to include as secondary to service-connected 
spondylotic spondylolisthesis, and for migraine cephalgia, 
claimed as secondary to a neck condition, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA received the Veteran's claims for service connection 
for degenerative disc disease of the lumbar spine and 
increased ratings for spondylolisthesis (previously awarded 
as lumbosacral strain) and bilateral medial tibial stress 
syndrome on June 13, 2006.  

2.  In a January 2007 rating decision, the RO increased the 
rating for spondylotic spondylolisthesis to 20 percent 
(noting that the disorder was previously rated as 
lumbosacral strain), denied increased ratings for bilateral 
medial tibial stress syndrome, and deferred a claim for 
compensation for bilateral leg pain.

3.  In March 29, 2007 correspondence, the Veteran stated 
that she had been diagnosed with degenerative joint disease 
of the hips and sacroiliac joint.

4.  In a September 2007 rating decision, the RO granted 
service connection for degenerative joint disease of the 
left hip, right hip, and sacroiliac joint, all as secondary 
to service-connected spondylotic spondylolisthesis, and 
assigned an effective date of March 29, 2007.

5.  The Veteran has not established, without debate, that 
the correct facts, as then known, were not before the RO at 
the time of the August 28, 1998 rating decision, or that the 
RO incorrectly applied the applicable statutory and 
regulatory provisions existing at that time.

6.  Bilateral polyneuropathy of the lower extremities is not 
related to any incident of service or service-connected 
disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an effective date of June 13, 2006, but no 
earlier, for the awards of service connection for 
degenerative joint disease of the left hip, right hip, and 
sacroiliac joint are met.  38 U.S.C.A. §§ 503, 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.400 (2009).

2.  There is no clear and unmistakable error in an August 
28, 1998 rating decision withholding compensation benefits 
to recoup the amount of severance pay received by the 
Veteran.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2009).

3.  The criteria for service connection for bilateral 
polyneuropathy of the lower extremities, to include as 
secondary to service-connected spondylotic spondylolisthesis 
and/or bilateral medial tibial stress syndrome, are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits.  Pelegrini, 18 Vet. 
App. at 119-20.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In light of the Board's favorable determination as regards 
the claims for an earlier effective date for the awards of 
service connection for degenerative joint disease of the 
left hip, right hip, and sacroiliac joint, no further 
discussion of VCAA compliance is needed at this time.  

As regards the claim for service connection for bilateral 
polyneuropathy of the lower extremities, the Veteran was 
provided notice of the VCAA in May 2007, after the initial 
adjudication of the claim in the March 2007 rating decision.  
However, the claim was subsequently readjudicated in a 
January 2008 statement of the case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield, 444 
F.3d 1328; Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issues herein decided has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service treatment records, VA outpatient treatment 
reports, VA examination reports, and statements from the 
Veteran and her representative.  The Veteran has not 
indicated that she has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Effective Dates

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  

With regard to claims for increased disability compensation, 
the pertinent legal authority provides that the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, 
if a claim is received by VA within one year after that 
date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, her duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155(a) 
(2009).

VA received the Veteran's claims for service connection for 
degenerative disc disease of the lumbar spine and increased 
ratings for spondylolisthesis (previously awarded as 
lumbosacral strain) and bilateral medial tibial stress 
syndrome on June 13, 2006.  In a January 2007 rating 
decision, the RO increased the rating for spondylotic 
spondylolisthesis to 20 percent (noting that the disorder 
was previously rated as lumbosacral strain), denied 
increased ratings for bilateral medial tibial stress 
syndrome, and deferred a claim for compensation for 
bilateral leg pain.  In March 29, 2007 correspondence, the 
Veteran stated that she had been diagnosed with degenerative 
joint disease of the hips and sacroiliac joint.  In a 
September 2007 rating decision, the RO granted service 
connection for degenerative joint disease of the left hip, 
right hip, and sacroiliac joint, all as secondary to 
service-connected spondylotic spondylolisthesis, and 
assigned an effective date of March 29, 2007.

The Veteran essentially contends that claims for service 
connection for degenerative joint disease of the hips and 
sacroiliac joint should have been inferred as part of her 
claims for service connection for degenerative disc disease 
of the lumbar spine and increased ratings for lumbosacral 
strain and bilateral medial tibial stress syndrome filed on 
June 13, 2006.  She asserts that the conditions were found 
in a January 2007 VA bone scan performed in conjunction with 
her VA examination for the claims filed on June 13, 2006.  
As such, she asserts that she is entitled to an effective 
date of June 13, 2006.

The Board observes that the Veteran did not mention 
degenerative joint disease of the hips or sacroiliac joint 
until March 29, 2007.  However, in August 2006 
correspondence, submitted in conjunction with her June 13, 
2006 claim, she noted having pain in her lower back and 
hips.  As noted above, a January 2007 VA bone scan reflects 
degenerative joint disease of the hips and sacroiliac 
joints.  Further, in a June 2007 VA examination report, the 
examiner indicated that it would be mere speculation to 
state what symptoms are due to the back and medial tibial 
stress fractures and what symptoms are due to the hips and 
sacroiliac joint.  Moreover, the Board observes that 
multiple medical diagnoses or diagnoses that differ from the 
claimed condition do not necessarily represent wholly 
separate claims.  Clemons v. Shinseki, 23 Vet. App. 1, 4 
(2009).  Thus, the Board finds that the Veteran's June 13, 
2006 claims could be construed to include claims for the 
eventually diagnosed degenerative joint disease of the hips 
and sacroiliac joint.  

Resolving all reasonable doubt in the Veteran's favor, an 
effective date of June 13, 2006 for the awards of service 
connection for degenerative joint disease of the left hip, 
right hip, and sacroiliac joint is warranted.  An earlier 
effective date is not warranted as there is no 
correspondence dated prior to this date that can be 
construed as a claim for service connection for these 
disorders.  Even if service connection for these disorders 
was granted based on a claim for increase for the back 
disability, it is not factually ascertainable that an 
increase in disability due to degenerative joint disease of 
the hips and sacroiliac joint occurred any earlier than June 
13, 2006.  In this regard, the conditions were not diagnosed 
until January 2007.

Clear and Unmistakable Error

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be revised or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the 
date of the reversed one.  38 C.F.R. § 3.105(a) (2009).

In order for a claim of CUE to be valid, there must have 
been an error in the prior adjudication of the claim; either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is a very specific and rare 
kind of error of fact or law that compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1994).

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

A member who has received separation pay, severance pay, or 
readjustment pay, based on service in the armed forces shall 
not be deprived, by reason of her receipt of such separation 
pay, severance pay, or readjustment pay, of any disability 
compensation to which she is entitled under the laws 
administered by the VA, but there shall be deducted from 
that disability compensation an amount equal to the total 
amount of separation pay, severance pay, and readjustment 
pay received, less the amount of Federal income tax withheld 
from such pay.  Notwithstanding the preceding sentence, no 
deduction may be made from disability compensation for the 
amount of any separation pay, severance pay, or readjustment 
pay received because of an earlier discharge or release from 
a period of active duty if the disability which is the basis 
for that disability compensation was incurred or aggravated 
during a later period of active duty.  10 U.S.C.A. § 
1174(h)(2) (West 1998).

Where the disability or disabilities found to be service-
connected are the same as those upon which disability 
severance pay is granted, an award of compensation will be 
made subject to recoupment of the disability severance pay.  
Prior to the initial determination of the degree of 
disability recoupment will be at the full monthly 
compensation rate payable for the disability or disabilities 
for which severance pay was granted.  Following initial 
determination of the degree of disability recoupment shall 
not be at a monthly rate in excess of the monthly 
compensation payable for that degree of disability.  There 
is no prohibition against payment of compensation where the 
veteran received nondisability severance pay or where 
disability severance pay was based upon some other 
disability.  Compensation payable for service-connected 
disability other than the disability for which disability 
severance pay was granted will not be reduced for the 
purpose of recouping disability severance pay.  38 C.F.R. § 
3.700(a)(3) (1998).

On her June 2006 claim, the Veteran stated that she is 
entitled to back pay for a knee condition due to clear and 
unmistakable administrative error.  She stated that, when 
she received her medical discharge, she was rated 10 percent 
for lumbar strain and 10 percent for bilateral medial tibial 
stress syndrome.  She noted that, when she received her 
original VA disability award, she was awarded 10 percent for 
lumbar strain and 10 percent for a knee condition.  She 
pointed out that the knee condition and the bilateral medial 
tibial stress syndrome are two different conditions but all 
of her severance pay was withheld until the full amount was 
recouped.  She asserted that only the 10 percent for lumbar 
strain should have been withheld as the knee condition was 
not a factor of her severance pay/medical discharge.

In this case, the record establishes that the Veteran was 
discharged from service for physical disability and received 
military severance pay in the amount of $4,299.60, effective 
September 22, 1996.  The report of the Army Physical 
Evaluation Board reflects that severance pay was based on 
chronic mechanical low back pain and leg pain due to 
bilateral medial tibial stress syndrome, for which a 20 
percent disability percentage was recommended.

The Veteran filed a claim for VA benefits on February 21, 
1998.  She described the nature of her disability as chronic 
mechanical low back pain and leg pain due to bilateral 
medial tibial stress syndrome.  In an August 1998 rating 
decision, the RO granted service connection for lumbosacral 
strain, rated as 10 percent, status post stress fractures of 
the right knee, rated as 10 percent, and status post stress 
fractures of the left knee, rated as 0 percent, all 
effective February 21, 1998.  The Veteran was advised that 
her VA compensation would be withheld until the severance 
amount was recouped.

At that time, the Veteran's service treatment records had 
not been associated with the claims file.  Other than the 
above report of the Army Physical Evaluation Board, of 
record was an April 1998 VA examination report, which showed 
a history of bilateral medial tibial plateau stress 
fractures in service.  The Veteran noted having had nine 
fractures and shin splints and that she has had pain on and 
off and stabbing pain in the knees.  She reported that the 
leg pain is increased by standing for more than seven hours 
and walking for more than five hours, with relief from 
resting.  Examination revealed range of motion of the right 
knee from 0 to 128 degrees with some associated pain and 
range of motion of the left knee from 0 to 140 degrees with 
no associated pain.  The ligaments were stable bilaterally.  
Anterior drawer sign was negative.  Strength was within 
normal limits.  There was no tenderness.  There were no 
deformities in the lower extremities.  Range of motion of 
the ankles was from 0 to 20 degrees dorsiflexion and 0 to 45 
degrees plantar flexion.  X-rays of the tibia/fibula 
bilaterally were normal.  The diagnosis was of bilateral 
legs, status post stress fractures, with limited motion of 
the right knee, no limitation of motion of the left knee.

Given the above, the Board observes that service connection 
for the Veteran's bilateral leg disability was established 
in the August 28, 1998 rating decision based on the Army 
Physical Examination Board report and April 1998 VA 
examination report.  The above reports were the only pieces 
of evidence cited by the RO - and indeed the only relevant 
evidence of record - and the RO simply conceded that service 
connection had been established as directly related to 
military service.  In assigning the Diagnostic Code of 5299-
5257, 38 C.F.R. § 4.71a (1998), the RO noted that the 
disability did not have its own rating criteria and that a 
closely related disability was used.  See 38 C.F.R. § 4.20 
(1998).  The RO chose Diagnostic Code 5257 based on the VA 
examination report, which revealed a diagnosis of bilateral 
legs, status post stress fractures, with limited motion of 
the right knee, no limitation of motion of the left knee.  
Thus, the RO evaluated the Veteran's right leg disability by 
analogy as a disability of the right knee and assigned a 10 
percent rating.  The RO evaluated the left leg disability by 
analogy as a disability of the left knee but, without 
observable manifestations, assigned a 0 percent rating.  
Thus, although Diagnostic Code 5257 pertaining to the knee 
was designated, the record shows that service connection was 
being established for the Veteran's bilateral medial tibial 
plateau stress fractures, the disabilities for which 
severance pay was granted.

Parenthetically, although outside of the scope of this 
analysis, the Board notes that the RO's actions in 
subsequent June 2004 and January 2007 rating decisions 
further support the Board's findings.  The Diagnostic Code 
for the Veteran's leg disabilities was appropriately changed 
to reflect disabilities of the tibia and fibula in the June 
2004 rating decision and the diagnosis of the disabilities 
was appropriately changed to reflect disabilities of the 
tibia in the January 2007 rating decision.  

Although the Veteran is correct in that compensation payable 
for service-connected disability other than the disability 
for which disability severance pay was granted will not be 
reduced for the purpose of recouping disability severance 
pay, the recoupment of severance pay in her case was for 
disabilities for which severance pay was granted.  Under 
these circumstances, the Board finds that the Veteran simply 
has not established, without debate, that the correct facts, 
as they were then known, were not before the RO, or that the 
RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time.  Thus, the 
recoupment of severance pay in the amount of $4,299.60 by 
withholding in monthly allotments payments of disability 
compensation benefits was proper.  10 U.S.C.A. § 1174(h)(2); 
38 C.F.R. § 3.700(a)(3).  

In summary, the August 28, 1998 rating decision withholding 
compensation benefits to recoup the amount of severance pay 
received by the Veteran was based on the application of the 
pertinent statutory and regulatory provisions extant at the 
time to the correct facts as they were known at the time.  
As such, the Board finds there is no CUE in the August 28, 
1998 rating decision withholding compensation benefits to 
recoup the amount of severance pay received by the Veteran.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but also for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

The Veteran contends that her bilateral polyneuropathy of 
the lower extremities is due to service or service-connected 
bilateral medial tibial stress syndrome.

After review, the Board finds that service connection for 
bilateral polyneuropathy of the lower extremities is not 
warranted on either a direct basis or as secondary to a 
service-connected disability.

Her service treatment records do not reflect any complaint, 
finding, or diagnosis of bilateral polyneuropathy of the 
lower extremities.  Thus, the disorder did not originate in 
service.

An April 1998 VA examination report reflects complaints of 
lower back pain radiating down the legs but straight leg 
raising test was negative and strength in the lower 
extremities was normal.

A February 2002 VA examination report reflects a negative 
straight leg raising test and no neurological deficits in 
the lower extremities.

An April 2004 VA examination report reflects no neurological 
deficits in the lower extremities except for some decreased 
vibratory sense over the right lateral malleolus.

A May 2005 VA endocrinology consult note reflects an 
impression of chemical and mild clinical hyperthyroidism, 
noting that the condition cannot be differentiated between 
postpartum thyroiditis and Grave's disease.  A July 2005 
addendum reflects that the Veteran's course is consistent 
with postpartum thyroiditis with marginally elevated TSI 
(thyroid stimulating immunoglobulin) and markedly elevated 
antithyroglobulin.

A November 2006 VA examination report reflects a negative 
straight leg raising test and no neurological deficits in 
the lower extremities.

A December 2006 VA foot examination report reflects 
complaints of leg pain and chronic myalgias in the lower 
extremities.  The examiner noted that the complaints may be 
considered as radicular symptoms more directly associated 
with the spine but indicated that this examination was 
limited to the feet.  The examiner also noted that the 
Veteran has hypothyroidism.

A January 2007 VA EMG report reflects an impression of an 
abnormal electrophysiological study with evidence of 
sensorimotor polyneuropathy of the lower extremities.  The 
physician noted that it can be metabolic, toxic, 
paraneoplastic or due to a deficiency of an essential 
nutrient.

A June 2007 VA examination report reflects the examiner's 
opinion that the bilateral polyneuropathy of the lower 
extremities is not caused by or a result of the service-
connected bilateral medial tibial stress syndrome.  The 
examiner noted that the basis for the opinion is the EMG 
report, medical literature, and clinical experience, which 
indicate that sensorimotor polyneuropathy can be caused by 
toxins, cancers, or a deficiency of an essential nutrient.  
The examiner later opined that the bilateral polyneuropathy 
of the lower extremities is not caused by or a result of a 
service related activity, citing the EMG report, July 2005 
endocrine addendum, and December 2006 VA examination report 
as the bases for the opinion.

In July 2008 correspondence, the Veteran stated that she 
cannot obtain an etiology of her bilateral polyneuropathy of 
the lower extremities and, until a physician can explain to 
her the reason for the condition, she will contend that the 
condition has to be due to her military service and injuries 
suffered to her lower extremities.

Given the above, the Board finds that the Veteran's 
bilateral polyneuropathy of the lower extremities did not 
have its onset for many years after discharge.  The passage 
of many years between discharge from active service and any 
medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Given the June 2007 VA examiner's opinion that the 
disorder is not caused by or a result of a service related 
activity, the Board also finds that the bilateral 
polyneuropathy of the lower extremities is not related to 
any incident of service.  

Further, given the June 2007 VA examiner's opinion that the 
disorder is not caused by or a result of the service-
connected bilateral medial tibial stress syndrome, the Board 
finds that bilateral polyneuropathy of the lower extremities 
is not related to the Veteran's service-connected bilateral 
medial tibial stress syndrome.  Thus, service connection on 
a secondary basis is also denied.

The Board notes that the RO adjudicated the Veteran's claim 
as secondary to her service-connected spondylotic 
spondylolisthesis; however, the record fails to show that 
the disorder is related to her back disability.  In this 
regard, none of the VA examination reports of record 
provides a finding or diagnosis of radiculopathy or 
peripheral neuropathy due to spondylotic spondylolisthesis.  
Moreover, the Veteran has not asserted that the disorder is 
due to her back disability.  Regardless, given the evidence 
of record, the Board finds that the bilateral polyneuropathy 
of the lower extremities is not related to service-connected 
spondylotic spondylolisthesis.

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and her 
representative.  However, these assertions, alone, provide 
no basis for allowance of the claim.  As indicated above, 
the claim turns on the medical matter of a medical nexus - a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor her 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally 
not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have 
no probative value.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of June 13, 2006, but no earlier, for the 
award of service connection for degenerative joint disease 
of the left hip is granted.

An effective date of June 13, 2006, but no earlier, for the 
award of service connection for degenerative joint disease 
of the right hip is granted.

An effective date of June 13, 2006, but no earlier, for the 
award of service connection for degenerative joint disease 
of the sacroiliac joint is granted.

As there is no clear and unmistakable error in the August 
28, 1998 rating decision withholding compensation benefits 
to recoup the amount of severance pay received by the 
Veteran, the appeal is denied.

Service connection for bilateral polyneuropathy of the lower 
extremities, to include as secondary to service-connected 
spondylotic spondylolisthesis and/or bilateral medial tibial 
stress syndrome, is denied.




REMAND

The Board finds that further development is required on the 
claim for service connection for a neck condition, to 
include as secondary to service-connected spondylotic 
spondylolisthesis.  An August 2006 VA examination report 
reflects the examiner's opinion that the Veteran's neck 
condition is not due to or aggravated by her service-
connected lumbar spine disability.  In August 2006 
correspondence, the Veteran noted that she had been involved 
in a motor vehicle accident as a passenger in a Humvee in 
service that further injured her spine.  In this regard, a 
March 1996 service treatment record reflects a history of 
being in a car accident three days ago, complaints of back 
and shoulder pain, and a diagnosis of traumatic back pain.  
In a May 2007 addendum, the Veteran's VA chiropractor stated 
that it was her opinion that the injuries to the Veteran's 
low back, including the Humvee accident in 1995 are likely 
to have also injured her upper back and neck.  Given the 
chiropractor's opinion and the documented in-service motor 
vehicle accident, the Board finds that a supplemental 
opinion is needed.

As regards her migraine cephalgia, in July 2008 
correspondence, the Veteran asserted that her migraines are 
due to her neck condition and that, once service connection 
is granted for the neck condition based on the above nexus 
opinion, a medical opinion should be requested to determine 
whether her migraines are due to the neck condition.  As the 
neck claim being remanded could affect the claim for 
migraine cephalgia, the Board finds that the claims are 
inextricably intertwined and a Board decision on the 
migraine cephalgia claim at this time would be premature.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the August 2006 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable) for the purpose of obtaining 
a supplemental opinion that addresses the 
nature and etiology of the Veteran's neck 
condition in light of the additional 
medical evidence.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's neck condition had its onset 
in service or within one year thereafter 
or is otherwise related to service.  In 
rendering the opinion, the examiner should 
consider the motor vehicle accident noted 
in the March 1996 service treatment record 
and the VA chiropractor's opinion in the 
May 2007 addendum.  A complete rationale 
should be given for all opinions and 
conclusions.

2.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


